                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 RICHARD SERVILLO, an individual,                              CIVIL ACTION

                        Plaintiff,
                                                               Case No. 2:20-cv-130
 v.
                                                               Judge:
 SOLA MEDI SPA, LLC, a Florida limited liability
 company,                                                      Mag. Judge:

                        Defendant.



                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, RICHARD SERVILLO (“SERVILLO” or “Plaintiff”), by

and through undersigned counsel, and states the following for his Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under Title VII of the Civil Rights Act of 1964 (“Title

VII”) and the Florida Civil Rights Act (“FCRA”) for (1) sexual harassment in violation of Title

VII, (2) sexual harassment in violation of the FCRA, (3) retaliation in violation of Title VII, and

(4) retaliation in violation of the FCRA.

                                            PARTIES

       2.      The Plaintiff, RICHARD SERVILLO (“SERVILLO”) is an individual and a

resident of Florida who at all material times resided in Lee County, Florida and worked for the

Defendant in Lee County, Florida.




                                                1
       3.      The Defendant, SOLA MEDI SPA, LLC (“SOLA”) is a Florida limited liability

corporation and has a principal place of business located in Lee County, Florida. SOLA employs

more than 15 employees and was the employer of SERVILLO.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       5.      This Court has supplemental jurisdiction over SERVILLO’s state law claims

pursuant to 28 U.S.C. § 1367.

       6.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff worked in, and the Defendants conduct business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

the action accrued in Lee County, which is within the Fort Myers Division.

       7.      SERVILLO received his Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on December 9, 2019 and the instant Complaint

is filed within the time frame required under the law. (A true and accurate copy of the Notice of

Right to Sue is attached as Exhibit A.)

                                 GENERAL ALLEGATIONS

       8.      In December 2018, SERVILLO entered into discussions with the Defendant to

relocate from the State of New Jersey and begin employment in January 2019 as a

salesman/marketer.

       9.      SERVILLO began his employment with the Defendant in January 2019, and, for

the brief time he was employed, SERVILLO always performed his assigned duties in a

professional manner. He was very well qualified for his position.



                                                 2
       10.     In or about mid-January 2019, SERVILLO experienced sexual harassment in the

workplace.

       11.     Specifically, his boss (Tricia Tobias) began engaging in unwanted physical

touching in an attempt to engage in sexual intercourse with SERVILLO. This included trying to

kiss SERVILLO and touch his genitalia.

       12.     She also engaged in sexually explicit communications with SERVILLO whereby

she sent provocative photographs and text message, and then premised SERVILLO’s continued

employment upon him agreeing to be in a romantic/sexual relationship with her.

       13.     When SERVILLO refused, she promptly terminated his employment and then

denied ever employing him in the first place (despite text messages confirming SERVILLO had

started his employment).

       14.

       15.

    COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                         SEXUAL HARASSMENT

       16.     Plaintiff incorporates by reference Paragraphs 1-13 of this Complaint as though

fully set forth below.

       17.     SERVILLO is a male and as such, is a member of a protected class.

       18.     At all material times, SERVILLO was an employee and Defendant was his

employer covered by and within the meaning of Title VII of the Civil Rights Act of 1963, 42 U.S.C

§2000e.

       19.     SERVILLO was, and is, qualified for the positions that he held with Defendant.

       20.     SERVILLO has endured quid pro quo sexual harassment, gender-based

comments, harassment, jokes, unwanted sexual touching and disparate treatment while employed

                                               3
with the Defendant, thereby altering the terms and conditions of his employment and creating a

hostile work environment.

         21.      The acts, failures to act, practices and policies of quid pro quo set forth above

constitute intentional discrimination on the basis of SERVILLO's gender in violation of Section

703 of Title VII, 42 U.S.C. § 2000e-2.

         22.       As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq. as

referenced and cited herein, SERVILLO has lost benefits and privileges of his employment and

has been substantially and significantly injured in his career path.

         23.      As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq. as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against him, SERVILLO is entitled to all relief necessary to make him whole as provided for

under 42 USC § 2000e et seq.

         24.      As a direct and proximate result of Defendant’s actions, SERVILLO has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

         25.      SERVILLO has exhausted his administrative remedies and this count is timely

brought.

         WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.          Injunctive relief directing Defendant to cease and desist from all sexual harassment;

   ii.         Back pay and all other benefits, perquisites and other compensation for employment

               which plaintiff would have received had he maintained his position with the Defendant,

               plus interest, including but not limited to lost salary and bonuses;



                                                     4
   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in violation of

                the statute cited above;

   vi.          Punitive damages;

   vii.         Reasonable attorney's fees plus costs;

   viii.        Compensatory damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

 COUNT II – VIOLATION OF THE FLORIDACIVIL RIGHTS ACT OF 1992, SEXUAL
                            HARASSMENT

          26.      Plaintiff incorporates by reference Paragraphs 1-13 of this Complaint as though

fully set forth below.

          27.      SERVILLO is a male and as such, is a member of a protected class.

          28.      At all material times, SERVILLO was an employee and Defendant was his

employer covered by and within the meaning of the FCRA.

          29.      SERVILLO was, and is, qualified for the positions that he held with Defendant.

          30.      SERVILLO has endured quid pro quo sexual harassment, gender-based

comments, harassment, jokes, unwanted sexual touching and disparate treatment while employed

with Defendant, thereby altering the terms and conditions of his employment and creating a hostile

work environment.




                                                     5
          31.      The acts, failures to act, practices and policies of Defendant set forth above

constitute intentional discrimination on the basis of SERVILLO's gender in violation of the

FCRA.

          32.       As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, SERVILLO has lost benefits and privileges of his employment and has been

substantially and significantly injured in his career path.

          33.      As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

SERVILLO is entitled to all relief necessary to make him whole as provided for under the FCRA.

          34.      As a direct and proximate result of Defendant’s actions, SERVILLO has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

          35.      SERVILLO has exhausted his administrative remedies and this count is timely

brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all sexual harassment;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had he maintained his position with the Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;




                                                      6
   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in violation of

                the statute cited above;

   vi.          Punitive damages;

   vii.         Reasonable attorney's fees plus costs;

   viii.        Compensatory damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

   COUNT III – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964-
                              RETALIATION

          36.      Plaintiff incorporates by reference Paragraphs 1-13 of this Complaint as though

fully set forth below.

          37.      SERVILLO is a male a person and, as such, is a member of a protected class.

          38.      At all material times, SERVILLO was an employee and Defendant was his

employer covered by and within the meaning of Title VII of the Civil Rights Act of 1963, 42 U.S.C

§2000e.

          39.      SERVILLO was qualified for the positions that he held with Defendant.

          40.      SERVILLO endured continuous quid pro quo sexual harassment, gender-based

comments, harassment, inappropriate discipline, unwanted sexual touching, disparate treatment

and inappropriate threats on his employment while employed with Defendant, thereby altering the

terms and conditions of his employment and creating a hostile work environment, which, after

SERVILLO complained, caused the separation of his employment with Defendant.




                                                     7
       41.     SERVILLO complained to Defendant about the sexual harassment, hostile

environment, unwanted sexual touching, violation of policies and retaliation, and Defendant

clearly observed his growing discomfort concerning the same.

       42.     SERVILLO's complaints constitute a protected activity because his complaints

were concerning an unlawful activity of Defendant.

       43.     Said protected activity was the proximate cause of Defendant’s negative

employment actions against SERVILLO.

       44.     Instead of preventing said treatment, Defendant retaliated against SERVILLO.

       45.     The acts, failures to act, practices and policies of Defendant set forth above

constitute retaliation in violation of Section 703 of Title VII, 42 U.S.C. § 2000e-2.

       46.      As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq., as

referenced and cited herein, SERVILLO has lost all of the benefits and privileges of his

employment and has been substantially and significantly injured in his career path.

       47.     As a direct and proximate result of the violations of 42 U.S.C. § 2000e et seq., as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against him, SERVILLO is entitled to all relief necessary to make him whole as provided for

under 42 USC § 2000e et seq.

       48.     As a direct and proximate result of Defendant’s actions, SERVILLO has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

       49.     SERVILLO has exhausted his administrative remedies and this count is timely

brought.



                                                 8
       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of Defendant to be in violation

               of the statute cited above;

       vi.     Punitive damages;

       vii.    Reasonable attorney's fees plus costs;

       viii.   Compensatory damages, and;

       ix.     Such other relief as this Court shall deem appropriate.

     COUNT VII – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                             RETALIATION

       50.     Plaintiff incorporates by reference Paragraphs 1-13 of this Complaint as though

fully set forth below.

       51.     SERVILLO is a male a person and, as such, is a member of a protected class.

       52.     At all material times, SERVILLO was an employee and Defendant was his

employer covered by and within the meaning of the FCRA.

                                                 9
       53.     SERVILLO was qualified for the positions that he held with Defendant.

       54.     SERVILLO endured continuous quid pro quo sexual harassment, gender-based

comments, harassment, inappropriate discipline, unwanted sexual touching, disparate treatment

and inappropriate threats on his employment while employed with Defendant, thereby altering the

terms and conditions of his employment and creating a hostile work environment, which, after

SERVILLO complained, caused the separation of his employment with the Defendant.

       55.     SERVILLO complained to Defendant about the quid pro quo sexual harassment,

gender harassment, hostile environment, unwanted sexual touching, violation of policies and

retaliation, and Defendant clearly observed his growing discomfort concerning the same.

       56.     SERVILLO's complaints constitute a protected activity because his complaints

were concerning an unlawful activity of Defendant.

       57.     Said protected activity was the proximate cause of Defendant’s negative

employment actions against SERVILLO.

       58.     Instead of preventing said treatment, Defendant retaliated against SERVILLO.

       59.     The acts, failures to act, practices and policies of Defendant set forth above

constitute retaliation in violation of the FCRA.

       60.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, SERVILLO has lost all of the benefits and privileges of his employment and has

been substantially and significantly injured in his career path.

       61.     As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

SERVILLO is entitled to all relief necessary to make him whole as provided for under the FCRA.




                                                   10
       62.     As a direct and proximate result of Defendant’s actions, SERVILLO has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation, and non-economic damages for physical

injuries, mental and emotional distress.

       63.     SERVILLO has exhausted his administrative remedies and this count is timely

brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of Defendant to be in violation

               of the statute cited above;

       vi.     Punitive damages;

       vii.    Reasonable attorney's fees plus costs;

       viii.   Compensatory damages, and;

       ix.     Such other relief as this Court shall deem appropriate.



                                                11
                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States, the

Plaintiff demands a trial by jury as to all issues triable as of right.

                                        Respectfully submitted,



Dated: February 27, 2020                /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com




                                                   12
